DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 04/06/2022 amended claims 1, 8, 9, 12, and added claims 14-16.  Claims 1, 4-9, and 12-16 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1 and 12.

Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-9, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka ‘541 (US 20200319541 A1) in view of Akiyama (US 20150153020 A1) and in further view of Narikawa (US 20110043764 A1).
Regarding claims 1, 8, 12, and 14-16, Tanaka ‘541 teaches an image projection apparatus (Fig. 1-6) comprising: a light source apparatus (100); and a light modulation element (309-311; 217-219) configured to modulates light from the light source apparatus (100), the image projection apparatus being configured to project light modulated by the light modulation element (309-311; 217-219) and to display an image, wherein the light source apparatus (100) includes: a first light source (22) configured to emit light in a first wavelength band (Blue); a second light source (26) configured to emit light in a second wavelength band (Red) different from the first wavelength band (Blue); a light amount ratio changer (28) configured to change a light amount ratio between a first polarized light component and a second polarized light component having different polarization directions in light of the first wavelength band (Blue); a polarization beam splitter (31; [0034], [0035]) configured to split the first polarized light component and the second polarized light component from the light amount ratio changer (28); a wavelength converter (37) configured to convert the light of the first wavelength band (Blue) obtained from the first polarized light component from the polarization beam splitter (31), into light in a third wavelength band (Yellow; [0037]) including the second wavelength band (Red); and a light combiner (29) located on an optical path between the light amount ratio changer (28) and the polarization beam splitter (31), and configured to combine light in the first wavelength band (Blue) transmitted through the light amount ratio changer (28) and light in the second wavelength band (Red) from the second light source (26) with each other by transmitting one of the light in the first wavelength band (Blue) transmitted through the light amount ratio changer (28) and the light in the second wavelength band (Red) from the second light source (26) and by reflecting the other of the light in the first wavelength band (Blue) transmitted through the light amount ratio changer (28) and the light in the second wavelength band (Red) from the second light source (26), wherein the combined lights in the first and second wavelength bands (Blue and Red) from the light combiner and the light in the third wavelength band (Yellow) from the wavelength converter are combined into illumination light (White light; Fig. 1).
Tanaka ‘541 does not teach a light amount detector configured to measure or calculate a light amount of the first wavelength band, a light amount of the second wavelength band, and a light amount of a fourth wavelength band different from the second wavelength band in the third wavelength band in the illumination light, and a controller configured to control, according to a measurement result or calculation result of the light amount detector, both the light amount ratio of the light amount ratio changer and a light emission amount of the second light source. 
Akiyama teaches a light amount detector (43, 71) configured to measure or calculate a light amount of the first wavelength band (BL), a light amount of the second wavelength band (red), and a light amount of a fourth wavelength band (green) different from the second wavelength band in the third wavelength band (yellow) in the illumination light, and a controller (44, 72) configured to control, according to a measurement result or calculation result of the light amount detector, both the light amount ratio of the light amount ratio changer (46 and 47, 62 and 69; [0079]-[0093], [0112]-[0116]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tanaka ‘541 with Akiyama; because it allows for white balance correction to maintain projection quality as the components age.
Neither Tanaka ‘541 nor Akiyama teaches a light amount detector configured to measure or calculate a light amount of the second wavelength band and the controller configured to control, according to a measurement result or calculation result of the light amount detector, a light emission amount of the second light source.
Narikawa teaches a light amount detector (LS) configured to measure or calculate a light amount of the second wavelength band and a controller (31) configured to control, according to a measurement result or calculation result of the light amount detector, a light emission amount of the second light source ([0046]-[0048], [0076]-[0122]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tanaka ‘541 and Akiyama with Narikawa; because it allows for white balance correction to maintain projection quality as the components age.
Regarding claim 5, Tanaka ‘541 further teaches a diffuser (39) configured to diffuse the second polarization component from the polarization beam splitter (31; [0051])
Regarding claim 6, Tanaka ‘541 further teaches the diffuser (39) also diffuses the light in the second wavelength band (Red) which is incident as polarized light ([0034], [0035], [0051]).
Regarding claim 7, Tanaka ‘541 further teaches the first wavelength band (Blue) is a blue wavelength band, the second wavelength band (Red) is a red wavelength band, and the third wavelength band (Yellow) includes the red wavelength band and a green wavelength band.
Regarding claim 9, the combination of Tanaka ‘541, Akiyama and Narikawa consequently results in the controller controls the light amount ratio of the light amount ration changer according to the light amount of the first wavelength band and the light amount of the fourth wavelength band, and the light emission amount of the second light source according to at least one of the light amount of the first wavelength band and the light amount of the fourth wavelength band ([0079]-[0093], [0112]-[0116] of Akiyama; [0046]-[0048], [0076]-[0122] of Narikawa). 
Regarding claim 13, Tanaka ‘541 further teaches the light combiner (29) being a dichroic mirror ([0020]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka ‘541 in view Akiyama, Narikawa and in further view of Tanaka ‘735 (US 20190041735 A1).
Regarding claim 4, Tanaka ‘541 further teaches the light amount ratio changer (28) being a retardation plate, but neither Tanaka ‘541, Akiyama nor Narikawa explicitly teaches the retardation plate being rotatable around an axis extending in the traveling direction of the light in the first wavelength band.
Tanaka ‘735 teaches the light amount ratio changer (29; Fig. 2) is a retardation plate (43), and the retardation plate (43) is rotatable around an axis extending in the traveling direction of the light in the first wavelength band (blue; [0021]-[0023]). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Tanaka ‘541 with Tanaka ‘735; because it allows changing the color balance of the illumination to a desired ratio.

Response to Arguments
Applicant's arguments with respect to claims 1 and 12 have been fully considered but are found not persuasive; hence the rejection/s of all pending claims are maintained.
Regarding claims 1 and 12 applicant/s argue,  
Tanaka_541, however, does not teach or suggest a light source apparatus wherein the combined lights in the first and second wavelength bands from the light combiner and the light in the third wavelength band from the wavelength converter are combined into illumination light, and including, [a light amount detector or a controller].  (Remarks; p. 11).
Examiner respectfully disagrees.  Tanaka ‘541 explicitly teaches “the combined lights in the first and second wavelength bands from the light combiner and the light in the third wavelength band from the wavelength converter are combined into illumination light,” i.e., white light (Fig. 1).  Furthermore, as acknowledged above, Tanaka ‘541 does not teach the claimed light amount detector or controller.
Regarding Akiyama and Narikawa, applicant/s argue, 
While Akiyama does describe adjusting a color balance of yellow light which is combined light of the red fluorescence light and the green fluorescence light, and Narikawa does describe detecting only the luminance of light irrespectively of the color of the light, neither Akiyama nor Narikawa teach or suggest the combination of features of amended Claim 1, including a controller configured to control, according to a measurement result or calculation result of the light amount detector, both the light amount ratio of the light amount ratio changer and a light emission amount of the second light source.  (Remarks; p. 13 and 14).
Examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, even though there is no explicit teaching that the references to be combined, but a person of ordinary skills in the art at the time of the invention would have recognized that controlling the color balance of the Tanaka ‘541 projection system means controlling the outputs of the light sources.  Akiyama and Narikawa provide the techniques and methods of how to control the outputs of the light sources.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882